DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.

Election/Restrictions
Newly submitted claim(s) 37-38 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Original Claim(s) 1-14 and New Claim(s) 37-38, drawn to a method, classified in A61B10/0045.
Original Claim(s) 15-20 and Previously Presented Claim(s) 21-34 and New Claim(s) 39, drawn to a system or apparatus, classified in G01H15/00.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product such as a method of pre-surgical planning comprising calculating a trajectory between the distal end of the tube and the targeted tissue that avoids critical structures.  Additionally, the process for using the product as claimed can be practiced with another materially different product such as a system in which a wave energy impedance of the tube is not similar to a wave energy impedance of the shaft, or a system including a means to remove liquid with the distal end of the tube.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
There would be a search burden because different search queries would need to be executed for each invention, and different consideration of documents within separate classifications would be required.  Further, the same prior art is unlikely to apply to each invention.  There would be additional examination burden because the new claims would require consideration under 112(a) for new matter, since the new claims include broadening amendments.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  (s) 37-38 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claim(s) 15, 17-22, 24-25, 27-34, and 37-39 is/are pending.  Claim(s) 37-39 is/are new.  Claim(s) 37-38 has/have been withdrawn.  Claim(s) 23 and 35-36 is/are cancelled, and claim(s) 1-14, 16, and 26 was/were previously cancelled.  Claim(s) 15 and 24-25 is/are currently amended.  Claim(s) 15, 17-22, 24-25, 27-34, and 39 is/are currently under examination.

Priority
Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) to the provisional application(s), 62/370,455 filed 03 August 2016, is acknowledged.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15, 17-22, 24, and 39 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 15 recite(s) the new limitation(s) “compare the first acoustic impedance and the second acoustic impedance to determine that the first nodule is denser than the second nodule based on the first 
Applicant has pointed to paragraphs 0038, 0040, 0047, and 0048 as support for the new and amended claims in the Remarks filed 24 February 2021.  Examiner has found the most relevant disclosures in the original claims, drawings, and specification to include the following:
[0013] … determining whether the density of the lung nodule exceeds a pre-determined maximum density; and moving the tissue penetrating portion of the tube into the nodule if the pre-determined maximum density is exceeded

[0036] … different tissues in the body (e.g., healthy lung or liver tissue versus cancerous lung or liver tissue) may have different wave energy impedances. These differences may be determined from the second electrical signals and used to generate indicia including, in one aspect, a graphical representation of the body that distinguishes between the targeted tissues and other, non-targeted tissues. Using similar comparative methods, the indicia may likewise be used to determine, for example, … the density and/or porosity of said tissues

[0046] … each array 153, 154, and 155 to deliver the first electrical signal from processor 160 to array 153-155; and deliver the second electrical signal from arrays 153-155 to processor 160.
[0047] Processor 160 outputs indicia of lung 1 in response to the second electrical signals. For example, as illustrated in FIG. 2A, the wave energy may be an acoustic energy 7, and lung 1 may include a plurality of air-filled lung nodules 2 and a plurality of solid-filled lung nodules 3. Because the acoustic impedance of each air-filled nodule 2 may be lower than the acoustic impedance of each solid-filed nodule 3, the magnitude of acoustic energy reflected from an air-filled nodule 2 may be less than the magnitude of acoustic energy reflected from a solid-filled nodule 3. These magnitude difference are reflected in the second electrical signals, which may then be analyzed by processor 160 to output the indicia. To continue the previous example, processor 160 may use the magnitude of each second electrical signal to generate a graphical representation of lung 1, and the respective differences between each magnitude to locate one or more solid-filed lung nodules 3 on the graphical representation. An operator may, thus, use the representation as a real-time guide to position distal end 120D of device 110 at one of the solid-filled nodules 3.
[0048] Using other comparative methods, processor 160 may likewise be used to determine, for example, the size of a particular solid-filled nodule 3, the location of a plurality of nodules 3 in lung 1, a condition (e.g., the density) of a particular nodule 3, and the like

[0058] … If transducer 50 includes arrays 53, 54, and 55, as described above, and each array 53, 54, and 55 generates a plurality of second electrical signals, then generating the second electrical signal (360) may further comprise combining the plurality of second signals. Determining an indicia of the body with the first and second signals (370) may be performed by a processor that, as described above, analyzes the first and second signals, performs various calculations therewith, and outputs the indicia. These determinations (370) may further include determining a magnitude and/or timing of each second electrical signal, comparing the magnitudes and/or timing of each second signal, and identifying a targeted tissue in the body based upon such comparisons. Similar comparative methods be used to determine, for example, the size of the targeted tissue, the a condition of said tissues (e.g., density or porosity), and the like

However, this does not appear to provide support for what is claimed.  While the specification discloses that the magnitudes of second signals that are each generated by one of the arrays of the transducer are analyzed (¶ 0046-0047) or compared (¶ 0058) and the specification indicates that different tissues may have different wave energy impedances (¶ 0036), e.g. the acoustic impedance of each air-filled nodule may be lower than the acoustic impedance of each solid-filled nodule (¶ 0047), wherein a difference in the magnitude of acoustic energy reflected from an air-filled nodule versus a solid-filled nodule is reflected in the second signal because of a difference in the acoustic impedance between the air-filled nodule versus a solid-filled nodule (¶ 0047), the specification does not appear to properly describe to “compare the first acoustic impedance and the second acoustic impedance.”  The specification does not even appear to describe calculating values of acoustic impedance of each of the first and second nodules based on a singular second signal or based on the magnitude of acoustic energy reflected from each of the first and second nodules, such that the values of acoustic impedance can be compared.  
Furthermore, while the specification discloses using comparative methods to determine a condition e.g. density of tissues (¶ 0048 ¶ 0058), the specification does not appear to properly describe “to determine that the first nodule is denser than the second nodule based on the first acoustic impedance being higher than the second acoustic impedance, and output indicia of the first nodule as denser than the second nodule.”  In particular, determining density of tissues is not necessarily the same as determining that one tissue is denser than another; there does not appear to be description of any indicia that is “of the first nodule as denser than the second nodule”; and the specification does not appear to describe a relationship between acoustic impedance and density.  While one of ordinary skill in the art may recognize that acoustic impedance is a product of density and sound velocity, sound velocity is not necessarily constant in all materials, and a general relationship of higher acoustic impedance means higher density is not necessarily implied.  There are materials where one has a higher acoustic impedance 
In the absence of support for the newly recited limitations, this/these claim(s) is/are deemed to constitute new matter.
Claim(s) 17-22, 24, and 39 inherit(s) deficiencies by nature of its/their dependency on claim(s) 15.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US 2014/0171788) in view of Gimzewski et al. (WO 2016/025389 - referred to as Gimzewski) and Havel et al. (US 2015/0094595 - referred to as Havel).
Regarding claim(s) 15, Stigall teaches a system (system, ¶ 0032, Fig. 1, #100) for obtaining a tissue biopsy from a body (this phrase in the preamble is considered to be an intended use recitation that is given limited patentable weight [see MPEP § 2111.02]; further, system #100 is capable of performing the intended use of obtaining a tissue biopsy from a body at least via sharp distal tip #180 of penetrating instrument #120, e.g. blood is a tissue and drawing or removing blood is considered to be a tissue biopsy), the system comprising:
a tube (penetrating instrument, ¶ 0035, Figs. 1 and 6-11, #120: ¶ 0035, "penetrating instrument #120 comprises an elongate, rigid tube
a shaft (sensor wire, ¶ 0037, Figs. 1 and 6-11, #110, including hollow elongate tube, ¶ 0033, Fig. 1, #145) movably (¶ 0032 ¶ 0037, “sensor wire #110 is shaped such that it can be slidably disposed within the lumen #178”; ¶ 0058, “sensor wire #110…can move back and forth along the longitudinal axis LA within the lumen [#178] of the penetrating instrument #120 [shown in FIG. 1]”; ¶ 0059, “threading the sensor wire #110 through the lumen #178 of the penetrating instrument #120”; further, sensor wire #110 may be disposable, or sterilized and reusable [¶ 0057] and as such may be removable to be disposed or sterilized, followed by a new or same sensor wire #110 being movably positioned in penetrating instrument #120) positioned in a first lumen of the one or more lumens extending through the tube (¶ 0037, "sensor wire #110 extends through the lumen #178 of the penetrating instrument #120. The sensor wire #110 is shaped such that it can be slidably disposed within the lumen #178"; ¶ 0032, "sensor wire #110 can be seen inside the penetrating instrument #120"; Figs. 1 and 6-11), wherein
a distal end of the shaft (distal portion or tip, ¶ 0033 ¶ 0054, Figs. 1 and 4-5, #165, of sensor wire #110) includes a second tissue penetrating feature configured to penetrate tissue while extended out of the first lumen (distal portion or tip #165 discussed above: ¶ 0037, “sensor wire #110 is sized such that the distal portion #165 can extend beyond the distal tip #180 of the penetrating instrument #120,” such that distal portion or tip #165 is capable of passing or extending into or through tissue, i.e. penetrating tissue, while extended beyond the distal tip #180 of penetrating instrument #120, i.e. while extended out of lumen #178 of penetrating instrument #120, [see Fig. 9, ¶ 0025, “both the sensor wire and the penetrating instrument are advancing into a vessel of a patient”] and is considered a tissue penetrating feature; ¶ 0054, “where penetration of the skin by the sensor wire #110 is desired, the distal tip can be sharp and/or have angular edges”);
a transducer (sensor, ¶ 0033 ¶ 0043, Fig. 1, #150, ¶ 0054-0055, Figs. 4-5, #210: ¶ 0043, "sensor #150 comprises a Doppler ultrasound transducer,” ¶ 0055, “sensor depicted herein is not limited to any particular type of sensor, and includes all Doppler sensors and/or ultrasonic transducers known to those skilled in the art”) coupled to the shaft (¶ 0033 ¶ 0043, "sensor wire #110, which carries the sensor #150," Fig. 1; ¶ 0012 ¶ 0054, “distal tip including the ultrasound transducer #210,” Figs. 4-5), the transducer being configured to 
generate a wave energy (¶ 0012-0014 ¶ 0049 ¶ 0065 ¶ 0047, “ultrasound wave output from the sensor #150,” ¶ 0055, “sensor #210 is shaped and configured to convey ultrasound energy … sensor may be an ultrasound transducer configured to emit ultrasound waves” i.e. ultrasound waves, ¶ 0059, Figs. 6-7, #127) in response to a first signal (control signal, ¶ 0047, “control signals [e.g., in the form of electric pulses]…to control the ultrasound wave output from the sensor #150”; ¶ 0044-0045, "control signals to control or direct the operation of the sensor wire #110"), 
receive a reflected portion of the wave energy (¶ 0012-0014 ¶ 0065 ¶ 0059, “reflected signals obtained by the sensor #150”; ¶ 0055, “sensor may be an ultrasound transducer configured to…receive reflected ultrasound waves”; ¶ 0046, “ultrasound waves are reflected from a moving structure [e.g., a red blood cell within a vessel]”), and 
generate a second signal in response to the reflected portion of the wave energy (¶ 0009 ¶ 0043-0044, “input data from the sensor wire #110”; ¶ 0046, “processor #130 is configured to acquire Doppler ultrasound data from a blood vessel through the sensor wire #110”; ¶ 0059, “reflected signals obtained by the sensor #150 are communicated to the processor #130”); and 
one or more processors (Doppler ultrasound system, ¶ 0032, Fig. 1, #125, including processor, ¶ 0044-0046, Fig. 1, #130; ultrasound pulse generator, ¶ 0047, Fig. 1, #135; indicating apparatus, ¶ 0048-0049, Fig. 1, #140) in communication with the transducer (¶ 0034, "sensor wire #110 is coupled to the Doppler ultrasound system #125"; ¶ 0043, "Doppler ultrasound system #125 is 
generate the first signal (¶ 0047, “ultrasound pulse generator #135 may comprise an ultrasound excitation or waveform generator that provides control signals [e.g., in the form of electric pulses] to the sensor wire #110 to control the ultrasound wave output from the sensor #150”; ¶ 0044-0045, "processor #130 may...generate control signals to control or direct the operation of the sensor wire #110"), 
receive the second signal (¶ 0043-0044, "processor #130 can receive input data from the sensor wire #110"; ¶ 0046, “processor #130 is configured to acquire Doppler ultrasound data from a blood vessel through the sensor wire #110”), and 
output indicia of the body in response to the second signal (¶ 0043, "Doppler ultrasound system #125 is configured for receiving, processing, and analyzing Doppler ultrasound data," ¶ 0068, “a conventional fashion with the processing system receiving signals, analyzing the signals and providing an output to the user based on the sensed signals”; ¶ 0048-0049, “processor #130 creates an appropriate indication to display via the indicating apparatus #140 … indicating apparatus #140 may comprise a visual display configured to graphically or visually display the measured Doppler shifts to the user, and the average Doppler shift associated with different angles and/or positions of emitted energy may be displayed visually. In FIG. 3, the indicating apparatus displays various sonograms associated with the different Doppler shifts observed as the sensor wire #110 is moved”).
It is noted that the term “penetrate” is defined as “to pass, extend, pierce or diffuse into or through something.” Penetrate Definition 1a, MERRIAM-WEBSTER.COM, https://www.merriam-webster.com/dictionary/penetrate (last visited July 10, 2020).  Accordingly, the limitation “tissue penetrating feature” has been given its broadest reasonable interpretation of merely needing to be or diffuse into or through tissue to meet the requirements of the claim.  In the absence of any specific structural limitations to the tissue penetrating feature, a distal end or tip that is configured to pass, extend, pierce or diffuse, i.e. penetrate, into or through tissue is considered to be “a tissue penetrating feature” in and of itself.
Stigall does not explicitly teach to analyze the second signal to identify a first nodule with a first acoustic impedance and a second nodule with a second acoustic impedance, compare the first acoustic impedance and the second acoustic impedance to determine that the first nodule is denser than the second nodule based on the first acoustic impedance being higher than the second acoustic impedance, and output indicia of the first nodule as denser than the second nodule.
In an analogous biopsy field of endeavor, Gimzewski teaches to analyze a second signal to identify a first nodule with a first acoustic impedance and a second nodule with a second acoustic impedance (¶ 0069, “Ultrasonography can be used to determine the presence of nonpalpable nodules as small as 1 mm … Ultrasound is a mechanical imaging mode, as reflections from tissue occur where there are significant variations in density or elastic modulus”; Table 3, Ultrasound column, Technique, “Contrast in reflections of ultrasonic waves based on local variations of tissue acoustic impedance”; Figs. 8B and 9B and 10B and 11).  

    PNG
    media_image1.png
    550
    869
    media_image1.png
    Greyscale
 
Duplicated Fig. 8B of Gimzewski
Gimzewski further teaches to analyze fine needle elastography FNE signals to identify a first nodule with a first local variation of mechanical properties and a second nodule with a second local variation of mechanical properties (¶ 0078 ¶ 00105 ¶ 0068, “fluid and solid nodules were probed,” Figs. 8-11), compare (¶ 0078, “solid nodules as compared either to fluid nodules or to regions within the phantom corresponding to healthy thyroid tissue”; ¶ 0068, “data shows significantly higher force variations in solid nodules compared either to fluid nodules or to regions corresponding to healthy thyroid tissue … The results indicate future applications…for in vivo FNE biopsies based on force heterogeneity, to diagnose benign and malignant nodules”; ¶ 00111, “Clear differentiation of the solid nodule versus the fluid nodule was observed,” Figs. 9A and 10A and 11-12) the first local variation of mechanical properties and the second local variation of mechanical properties to determine that the first nodule has higher stiffness heterogeneity than the second nodule based on the first local variation of mechanical properties being higher than the second local variation of mechanical properties (¶ 00115, “It is evident that the stiffness heterogeneity within the solid nodule is significantly higher as compared to the fluid nodule and the control, due to the significantly high local variations of mechanical properties within the solid nodule”; ¶ 00111, “the solid nodule force profile [b] shows significantly higher variations of force compared to the fluid nodule force profile [a]”), and output indicia of the first nodule as stiffer than the second nodule (¶ 00111, “Clear differentiation of the solid nodule versus the fluid nodule was observed,” Figs. 9A and 10A and 1-121; ¶ 00143, “By measuring in vivo tissue stiffness, breast cancer may be diagnosed, as tumors are stiffer than surrounding tissues and malignant tumors are much stiffer than benign tumors”).  
Gimzewski also teaches a relationship between stiffness and Young’s modulus as well as a relationship among Young’s modulus, density, and acoustic impedance (¶ 00106, “Reflections in an ultrasound image represent the local variations of acoustic impedance [Z] of the material. Acoustic impedance [Z] is a function of the density and Young's modulus of a material. Since the Young's modulus is a measure of the stiffness of a material, the contrast in heterogeneity seen on a sonogram represents 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors of the system as taught by Stigall to analyze the second signal to identify a first nodule with a first acoustic impedance and a second nodule with a second acoustic impedance, compare the first acoustic impedance and the second acoustic impedance to determine that the first nodule is denser than the second nodule based on the first acoustic impedance being higher than the second acoustic impedance, and output indicia of the first nodule as denser than the second nodule, since analyzing the second signal to identify a first nodule with a first acoustic impedance and a second nodule with a second acoustic impedance was known in the art as taught by Gimzewski; since analyzing fine needle elastography FNE signals to identify a first nodule with a first local variation of mechanical properties and a second nodule with a second local variation of mechanical properties, comparing the first local variation of mechanical properties and the second local variation of mechanical properties to determine that the first nodule has higher stiffness heterogeneity than the second nodule based on the first local variation of mechanical properties being higher than the second local variation of mechanical properties, and outputting indicia of the first nodule as stiffer than 
Further regarding claim(s) 15, while Stigall teaches a material of the shaft (Stigall, ¶ 0052, "elongate tube #145 may be composed of any of a variety of suitable biocompatible materials... including...polymers such as polyimide, polyetheretherketone [PEEK], polyamide, polyetherblockamide, polyethylene, polytetrafluoroethylene [PTFE], fluorinated ethylene propylene [FEP], and polyurethane"), including biocompatible polymeric material e.g. PEEK having a wave energy impedance similar to that of body tissue and/or fluid (see instant ¶ 0038), Stigall does not explicitly teach that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft.
In an analogous transducer field of endeavor, Havel teaches that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft (¶ 0050, “all of catheter #22 and cannula #52 may be made of the same material in some embodiments … it is preferable for catheter #22 and cannula #52 to be constructed of a material which is structurally rigid and which has acoustic impedance similar to that of body fluids such as blood. Possible materials could include, for example, a polymer material such as high density polyethylene, polymethylpentene [PMP], or acrylonitrile butadiene styrene [ABS]”). 
Havel further discloses art recognized advantages of a wave energy impedance of the tube being similar to a wave energy impedance of the shaft with reasonable expectation of success: “Catheter #22 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and/or the shaft of the system as taught by Stigall such that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft, since such similar wave energy impedances were well known in the art as taught by Havel; and since Havel teaches being suitable for use during a biopsy (Havel, ¶ 0110).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. manufacture of a tube or shaft with echolucent material such as a biocompatible polymer material) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. optimized transmit and receive of wave energy through the tube and/or the shaft into and from the body by the transducer) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to present a minimal barrier to the passage of ultrasound signals so that ultrasound images of surrounding matter may be reasonably acquired, to act as an acoustic window, and/or to have acoustic impedance similar to that of a surrounding environment such as body tissue and/or fluid (Havel, ¶ 0050), and there was reasonable expectation of success.

Regarding claim(s) 17, Stigall in view of Gimzewski and Havel makes obvious all limitations of claim(s) 15, as discussed above.
Stigall further teaches that the transducer is located within an interior of the shaft (sensor #150 is located within an interior, i.e. within hollow elongate tube #145, of sensor wire #110, as shown in cross-sectional view [¶ 0032] of Fig. 1; further, ¶ 0033, “In the pictured embodiment, the sensor #150 is coupled to the core wire #155 at the distal portion #165. The sensor #150 may be attached to the core wire #155,” wherein core wire #155 is at the center or middle of hollow elongate tube #145, or within an interior, of sensor wire #110, such that sensor #150 coupled to or attached to core wire #155 is also located within an interior of sensor wire #110).

Regarding claim(s) 21, Stigall in view of Gimzewski and Havel makes obvious all limitations of claim(s) 15, as discussed above.
Stigall further teaches that the indicia includes a graphical representation of the body (¶ 0048-0049, "indicating apparatus #140 may comprise a visual display configured to graphically or visually display the measured Doppler shifts to the user, and the average Doppler shift associated with different angles and/or positions of emitted energy may be displayed visually. In FIG. 3, the indicating apparatus displays various sonograms associated with the different Doppler shifts observed as the sensor wire #110 is moved”; Fig. 3).

Claim(s) 24 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US 2014/0171788) in view of Gimzewski et al. (WO 2016/025389 - referred to as Gimzewski) and Havel et al. (US 2015/0094595 - referred to as Havel) as applied to claim(s) 15 above, and further in view of Burbank et al. (US 2004/0193044 - referred to as Burbank)
Regarding claim(s) 39, Stigall in view of Gimzewski and Havel makes obvious all limitations of claim(s) 15, respectively, as discussed above.
Stigall does not explicitly teach that the indicia identifies the first nodule as a targeted tissue.
In an analogous ultrasound and biopsy field of endeavor, Burbank teaches to analyze a second signal in response to a reflected portion of wave energy to identify a first nodule, wherein the first nodule that is denser is a targeted tissue (¶ 0004, “ultrasound may be used to determine whether the mass is a solid tumor or a fluid-filled cyst. Solid masses are usually subjected to some type of tissue biopsy to determine if the mass is cancerous”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors the system as made obvious by Stigall in view of Gimzewski and Havel such that the indicia identifies the first nodule as a targeted tissue, since analyzing a second signal in response to a reflected portion of wave energy to identify a first nodule, wherein the first nodule that is denser is a targeted tissue, was known in the art as taught by Burbank.  The motivation would have been to determine if the denser mass is cancerous (Burbank, ¶ 0004), and there was reasonable expectation of success.

Regarding claim(s) 24, Stigall in view of Gimzewski and Havel and Burbank makes obvious all limitations of claim(s) 39, as discussed above, including the one or more processors.
Stigall further teaches that a processor of the one or more processors (processor #130 of Doppler ultrasound system #125 discussed above in claim 15) is configured to determine a condition of the targeted tissue based on the reflected portion of the wave energy (¶ 0046, “processor #130 is configured to acquire Doppler ultrasound data from a blood vessel through the sensor wire 110, and can analyze the data to determine the presence or absence and direction of fluid flow [e.g., blood flow] in front of the penetrating instrument #120”; ¶ 0048-0049, “measured Doppler shifts to the user, and the average 
Burbank also teaches to determine a condition of the targeted tissue based on the reflected portion of the wave energy (¶ 0004, “ultrasound may be used to determine whether the mass is a solid tumor or a fluid-filled cyst. Solid masses are usually subjected to some type of tissue biopsy to determine if the mass is cancerous”).

Claim(s) 25, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US 2014/0171788) in view of Kuiper et al. (US 2011/0066073 - referred to as Kuiper) and Havel et al. (US 2015/0094595 - referred to as Havel).
Regarding claim(s) 25, Stigall teaches an apparatus (system #100 discussed above in claim 15) for obtaining a tissue biopsy from a body (discussed above in claim 15), the apparatus comprising:
a tube including one or more lumens extending through the tube (penetrating instrument #120 including lumen #178 discussed above in claim 15); 
a shaft positioned in a first lumen of the one or more lumens extending through the tube (sensor wire #110 including hollow elongate tube #145 discussed above in claim 15), wherein a distal end of the shaft includes a tissue penetrating feature configured to penetrate tissue while extended out of the first lumen (discussed above in claim 15); and 
a transducer coupled to the shaft (sensor #150 #210 discussed above in claim 15), the transducer being configured to generate a first wave energy in response to a first signal, receive a reflected 
wherein one or more processors in communication with the transducer (Doppler ultrasound system #125 including processor #130, ultrasound pulse generator #135, indicating apparatus #140 discussed above in claim 15) are configured to:
generate the first signal (discussed above in claim 15), 
receive the second signal (discussed above in claim 15), 
generate the third signal (discussed above in claim 15 with respect to the first signal),
receive the fourth signal (discussed above in claim 15 with respect to the second signal),
identify (¶ 0011, “sensor wire that can be utilized within an introduction needle to identify blood vessels”; ¶ 0030, “indicating the accurate location and direction of the target vessel … determine the location and direction of the target vessel") a target tissue in the body (target vessel, ¶ 0030: vessel, ¶ 0048‐0049, Fig. 3, #V) based on the fourth signal (¶ 0030, "ultrasonic sensor wire that is sized, shaped, and configured to...transmit an ultrasound signal through the skin of the patient towards the region of a target vessel, thereby indicating the accurate location and direction of the target vessel … a sensor wire, a 
output indicia of the body in response to the second signal (discussed above in claim 15),
output indicia of the target tissue in the body in response to the fourth signal (¶ 0048‐0049, “indicating apparatus #140 may comprise a visual display configured to graphically or visually display the measured Doppler shifts to the user, and the average Doppler shift associated with different angles and/or positions of emitted energy may be displayed visually. In FIG. 3, the indicating apparatus displays various sonograms associated with the different Doppler shifts observed as the sensor wire #110 is moved”).
Stigall does not explicitly teach to identify a boundary of the body based on the second signal and output indicia of the boundary of the body in response to the second signal.
In an analogous ultrasound and biopsy field of endeavor, Kuiper teaches one or more processors (analyzing unit, Fig. 6, #77; processing unit, ¶ 0067) in communication with the transducer (transducer element, Figs. 2-5, #27) configured to: identify a boundary of the body based on the second signal (¶ 0005 ¶ 0029 ¶ 0015-0018 ¶ 0114-0119 ¶ 0021-0022, “see where the boundary of e.g. a tumour is positioned with respect to the biopsy device. Finding the demarcation of different types of tissues is based on the slight acoustic impedance mismatch of the tissues [Impedance=density x acoustic velocity in the medium], causing reflection of the ultrasound,” Fig. 5) and output indicia of the boundary of the body in response to the second signal (¶ 0130 ¶ 0076-0077, “processed signal may be visualized e.g. at a display which may e.g. be a part of the analyzing unit. The processed signal may also be presented acoustically. The visualized and/or acoustically presented signal represents information discriminating tissue in front of or near by the tip portion of the biopsy device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors of the apparatus as taught by Stigall to identify a boundary of the body based on the second signal and output indicia of the boundary of the body in response to the second signal, since such identifying of a boundary of a body based on a second signal and outputting indicia of the boundary of the body in response to the second signal was known in the art as taught by Kuiper.  The motivation would have been to establish where the biopsy can be taken and/or to determine a distance between a distal end of a shaft and a targeted tissue (Kuiper, ¶ 0114-0119 ¶ 0021-0022), and there was reasonable expectation of success.
Further regarding claim(s) 25, while Stigall teaches a material of the shaft (discussed above in claim 15), including biocompatible polymeric material e.g. PEEK having a wave energy impedance similar to that of body tissue and/or fluid (see instant ¶ 0038), Stigall does not explicitly teach that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft.
In an analogous transducer field of endeavor, Havel teaches that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft (discussed above in claim 15).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and/or the shaft of the apparatus as taught by Stigall such that a wave energy impedance of the tube is similar to a wave energy impedance of the shaft because of reason(s) and motivation(s) discussed above in claim(s) 15.

Regarding claim(s) 27, Stigall in view of Kuiper and Havel makes obvious all limitations of claim(s) 25, as discussed above.
Stigall further teaches that the transducer is located within an interior of the shaft (discussed above in claim 17).

Regarding claim(s) 31, Stigall in view of Kuiper and Havel makes obvious all limitations of claim(s) 25, respectively, as discussed above.
Stigall further teaches that the wave energy is acoustic energy (ultrasound energy i.e. ultrasound waves #127 discussed above in claim 15 is energy relating to sound and therefore acoustic energy).

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US 2014/0171788) in view of Gimzewski et al. (WO 2016/025389 - referred to as Gimzewski) and Havel et al. (US 2015/0094595 - referred to as Havel) as applied to claim(s) 15 above, and further in view of Hossack (US 2014/0257102).
Claim(s) 30 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US 2014/0171788) in view of Kuiper et al. (US 2011/0066073 – referred to as Kuiper) and Havel et al. (US 2015/0094595 - referred to as Havel) as applied to claim(s) 25 above, and further in view of Hossack (US 2014/0257102).
Regarding claim(s) 22 and 32-34, Stigall in view of Gimzewski/Kuiper and Havel makes obvious all limitations of claim(s) 15 and 25, respectively, as discussed above, including the transducer.
Stigall further teaches that the transducer includes one or more of an array of transducers (¶ 0043, "sensor #150 comprises a Doppler ultrasound transducer ... sensor #150 may comprise an array of transducers,” ¶ 0055, “sensor may be any number of transducers … sensor depicted herein is not limited to any particular type of sensor, and includes all Doppler sensors and/or ultrasonic transducers known to those skilled in the art. For example, … a sensor wire having an array of transducers circumferentially positioned around the sensor wire”).
Stigall does not explicitly teach:
the transducer includes one or more of an array of side-looking transducers, an array of forward-looking transducers, and an array of rearward-looking transducers.
the transducer includes an array of forward-looking transducers.
the array of forward-looking transducers is movable relative to the shaft.
the transducer includes the array of forward-looking transducers and one or more of an array of side looking transducers and an array of rearward-looking transducers.
In an analogous ultrasound transducer field of endeavor, Hossack teaches a system (imaging system, ¶ 0027, Fig. 1, #100, including IVUS catheter, ¶ 0027, Fig. 1, #102, ¶ 0035, Fig. 2, #200), the system comprising: a tube (sheath, ¶ 0028, Fig. 1, #110, ¶ 0043, Figs. 3 and 6, #300: ¶ 0043, "elongated sheath #300 formed of a flexible, biologically compatible material which may include metals, plastics, and/or ceramics. Because the ultrasonic beam #238 propagates through the sheath #300, the sheath may be formed of a material with an acoustic impedance and sound speed particularly well-suited for conducting the ultrasound beam from the transducer out into the blood vessel with minimal reflection, attenuation, or beam distortion") including one or more lumens extending through the tube (sheath #110 #300 includes one or more lumens: lumen, ¶ 0044-0045, Figs. 3 and 6, #304; lumen, ¶ 0046 ¶ 0048, Figs. 3 and 6, #308); 
a shaft (imaging core, Fig. 1, #112, Fig. 2, #202) positioned in a first lumen of the one or more lumens extending through the tube (¶ 0029, "imaging core #112 extends within the sheath #110"; ¶ 0045, "imaging core #202...inserted into...the lumen #304. [Fig. 6]"); 
a transducer (transducer subassembly, ¶ 0032, Fig. 1, #122 #123, ¶ 0040-0042, Fig. 2, #215 #216) coupled to the shaft (¶ 0032, "distal end portion #120 of the imaging core #112 includes a transducer subassembly #122 and a transducer subassembly #123," ¶ 0035, “imaging core #202 includes a flexible drive shaft #204 … transducer subassemblies #215, #216 are coupled to the flexible drive shaft #204,” Figs. 1-2), wherein:
the transducer includes one or more of an array of side-looking transducers (transducer assembly #123 #215: ¶ 0004 ¶ 0032, "transducer subassembly #123 is configured for side scanning ... transducer subassemblies may be an ultrasound transducer array [e.g., arrays having 16, 32, 64, 
the transducer includes an array of forward-looking transducers (transducer assembly #122 #216 discussed above in claim 22).
the array of forward-looking transducers (transducer assembly #122 #216 discussed above in claim 22) is movable relative to the shaft (¶ 0032, "transducer subassemblies #122...are configured to be rotated [either by use of a motor or other rotary device]"; ¶ 0045 ¶ 0047 ¶ 0035, “transducer subassemblies…#216 are coupled to the flexible drive shaft #204 such that rotational motion of the drive shaft imparts rotational motion to the transducer subassemblies”).
the transducer includes the array of forward-looking transducers (transducer assembly #122 #216 discussed above in claim 22) and one or more of an array of side looking transducers (transducer assembly #123 #215 discussed above in claim 22) and an array of rearward-looking transducers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer including one or more of an array of transducers of the system/apparatus as made obvious by Stigall in view of Gimzewski/Kuiper and Havel to [22] include one or more of an array of side-looking transducers, an array of forward-looking transducers, and an array of rearward-looking transducers, or [32] include an array of forward-looking transducers, wherein [33] the array of forward-looking transducers is movable relative to the shaft, wherein [34] the transducer includes , since such a transducer including one or more of an array of side-looking transducers and an array of forward-looking transducers that is movable relative to the shaft was well known in the art as taught by Hossack.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. arranging scanning direction[s] of a transducer, rotational ultrasound imaging) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. optimized or expanded ultrasound imaging field of view) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize a field of view for an imaging procedure, i.e. to capture images distal of the transducer and to capture images of a cross-sectional area of a vessel (Hossack, ¶ 0032 ¶ 0038 ¶ 0047 ¶ 0052), and there was reasonable expectation of success.

Regarding claim(s) 20 and 30, Stigall in view of Gimzewski/Kuiper and Havel makes obvious all limitations of claim(s) 15 and 25, respectively, as discussed above, including the transducer.
Stigall teaches that the transducer includes at least one ultrasound transducer (¶ 0043, "sensor #150 comprises a Doppler ultrasound transducer ... sensor #150 may comprise an array of transducers"; ¶ 0055, “sensor may be any number of transducers … It should also be appreciated that the sensor depicted herein is not limited to any particular type of sensor, and includes all Doppler sensors and/or ultrasonic transducers known to those skilled in the art”), and the first (¶ 0047, “control signals [e.g., in the form of electric pulses]”) and second signals are electrical signals (ultrasound transducer, ¶ 0043 ¶ 0055: an ultrasound transducer is a device that converts ultrasound into electrical signals, or vice versa, such that the first signal [an electrical signal/energy converted to ultrasound transmitted by the ultrasound transducer into a patient] and the second signal [an electrical signal/energy converted from 
Stigall does not explicitly teach piezoelectric.
In an analogous ultrasound transducer field of endeavor, Hossack teaches that the transducer (transducer subassembly #122 #123 #215 #216 discussed above in claim 22) includes at least one piezoelectric ultrasound transducer (¶ 0032, "Suitable transducer subassemblies may include…one or more advanced transducer technologies such as Piezoelectric Micromachined Ultrasonic Transducer ["PMUT"]"; ¶ 0041, "side-scanning transducer subassembly 215 may include, for example, a PMUT MEMS transducer layer"), and the first and second signals are electrical signals (piezoelectricity is the process of using crystals to convert mechanical energy into electrical energy, or vice versa, such that the first signal [an electrical signal/energy converted to mechanical/wave energy transmitted by the PMUT into a patient] and the second signal [an electrical signal/energy converted from mechanical/wave energy received by the PMUT] are electrical signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer including at least one ultrasound transducer of the system/apparatus as made obvious by Stigall in view of Gimzewski/Kuiper and Havel to include at least one piezoelectric ultrasound transducer, wherein the first and second signals are electrical signals, since such a transducer including at least one piezoelectric ultrasound transducer was well known in the art as taught by Hossack.  The motivation would have been to use a conventional advanced transducer technology or means of machining an ultrasound transducer (Hossack, ¶ 0032 ¶ 0041), and there was reasonable expectation of success.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US 2014/0171788) in view of Gimzewski et al. (WO 2016/025389 – referred to as Gimzewski) and Havel et al. (US 2015/0094595 - referred to as Havel) as applied to claim(s) 17 above, and further in view of Hossack (US 2014/0257102) and Smith et al. (US 2005/0113693 - referred to as Smith).
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US 2014/0171788) in view of Kuiper et al. (US 2011/0066073 – referred to as Kuiper) and Havel et al. (US 2015/0094595 - referred to as Havel) as applied to claim(s) 27 above, and further in view of Hossack (US 2014/0257102) and Smith et al. (US 2005/0113693 - referred to as Smith).
Regarding claim(s) 18-19 and 28-29, Stigall in view of Gimzewski/Kuiper and Havel makes obvious all limitations of claim(s) 17 and 27, as discussed above.
Stigall further teaches that the transducer includes one or more of an array of transducers (discussed above in claim 22).
Stigall does not explicitly teach:
the transducer includes an array of side-looking transducers and an array of forward-looking transducers.
the array of forward-looking transducers is movable relative to the shaft.
In an analogous ultrasound transducer field of endeavor, Hossack teaches a system, the system comprising: a tube including one or more lumens extending through the tube; a positioned in a first lumen of the one or more lumens; a transducer coupled to the shaft (discussed above in claim 22), wherein:
the transducer includes an array of side-looking transducers (transducer assembly #123 #215 discussed above in claim 22) and an array of forward-looking transducers (transducer assembly #122 #216 discussed above in claim 22).
the array of forward-looking transducers  is movable relative to the shaft (discussed above in claim 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer including one or more of an array of transducers [18/28] include an array of side-looking transducers and an array of forward-looking transducers, [19/29] wherein the array of forward-looking transducers is movable relative to the shaft, since such a transducer including one or more of an array of side-looking transducers and an array of forward-looking transducers that is movable relative to the shaft was well known in the art as taught by Hossack. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. arranging scanning direction of a transducer, rotational ultrasound imaging) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. optimized or expanded ultrasound imaging field of view) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize a field of view for an imaging procedure, i.e. to capture images distal of the transducer and to capture images of a cross-sectional area of a vessel (Hossack, ¶ 0032 ¶ 0038 ¶ 0047 ¶ 0052), and there was reasonable expectation of success.
Further regarding claim(s) 18-19 and 28-29, Stigall also does not explicitly teach that the transducer includes an array of rearward-looking transducers.
In an analogous ultrasound transducer field of endeavor, Smith teaches that the transducer (two dimensional ultrasound transducer array, ¶ 0025, Fig. 3, #215) includes an array of rearward-looking transducers (¶ 0025, “two dimensional ultrasound transducer array #215…is configured to provide rear-looking 3-D pyramidal scans”) and an array of forward-looking transducers (¶ 0027, “It will also be understood that embodiments according to the invention can include rear-looking and forward-looking ultrasound transducer arrays”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer including one or more of an array of transducers of the system/apparatus as made obvious by Stigall in view of Gimzewski/Kuiper and Havel to include an array of rearward-looking transducers, since such a transducer including an array of forward-looking .

Response to Arguments
Applicant's arguments filed 24 February 2021 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues on page(s) 7-9 that the cited reference(s), taken alone or in combination, fail to teach all the elements recited in claims 15, 17-22 and 24, including:  
analyze the second signal to identify a first nodule with a first acoustic impedance and a second nodule with a second acoustic impedance; 

compare the first acoustic impedance and the second acoustic impedance to determine that the first nodule is denser than the second nodule based on the first acoustic impedance being higher than the second acoustic impedance, and 

output indicia of the first nodule as denser than the second nodule.

In response, the examiner respectfully submits that the argument has been considered but is moot because the argument is directed to the claims as amended and does not apply to the present combination of teachings from Stigall, Gimzewski, and Havel being used in the current rejection in view of the new ground of rejection necessitated by amendments.
Applicant argues on page(s) 9-11 that the cited reference(s), taken alone or in combination, fail to teach all the elements recited in claims 25 and 27-34, including:  


wherein one or more processors in communication with the transducer are configured to: 
generate the first signal, 
receive the second signal, 
identify a boundary of the body based on the second signal, 
generate the third signal, 
receive the fourth signal, 
identify a target tissue in the body based on the fourth signal, 
output indicia of the boundary of the body in response to the second signal, and 
output indicia of the target tissue in the body in response to the fourth signal.

In response, the examiner respectfully submits that the argument has been considered but is moot because the argument is directed to the claims as amended and does not apply to the present combination of teachings from Stigall, Kuiper, and Havel being used in the current rejection in view of the new ground of rejection necessitated by amendments.
Applicant’s additional arguments on page(s) 11 regarding rejected claim(s) 37-39 merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent claim(s) 15.  These arguments are also not persuasive, because independent claim(s) 15stand(s) rejected, as discussed above.
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 15, Johnson et al. (US 2002/0077627) teaches detecting tumors using localized impedance measurement (¶ 0005); comparing impedance at two time points (claim 16); and comparing signals between two sites to identify/determine each of the sites (¶ 0063, “perform tissue sensing identification by comparing signals between two or more sites [e.g. known healthy tissue and suspected diseased tissue]”; ¶ 0064, “compare two or sample volumes simultaneously”; ¶ 0069, “simultaneous sampling and comparison of two or more tissue volumes However, Johnson does not appear to compare impedance of two nodules.
Regarding claim(s) 15, Trahey et al. (US 5,487,387) teaches an apparatus for distinguishing between solid masses and fluid-filled cysts by using an ultrasonic transducer, comprising: one or more processors (processor, col. 5, lines 23-28, Fig. 1, #18) in communication with the transducer (transducer, col. 5, lines 15-23, Fig. 1, #10), the one or more processors being configured to: generate the first signal (Fig. 3B, [send transmitting signals]), receive the second signal (Fig. 3B, [receive reflected signals]), analyze the second signal (col. 5, lines 25-28, “processor #18 contained within the computer is used to compare, and in an alternative embodiment hereof, quantify the nature of the differences between the reflected signals”) to identify a first nodule (col. 3, lines 30-32, “to distinguish between a solid tumor and a fluid-filled cyst in a breast of a subject”; col. 3, lines 8-10, “to determine if an identified lesion is a fluid-filled cyst or a solid mass”), compare (col. 5, lines 25-28, “processor #18 contained within the computer is used to compare, and in an alternative embodiment hereof, quantify the nature of the differences between the reflected signals”) to determine that the first nodule is denser (col. 3, lines 30-32, “to distinguish between a solid tumor and a fluid-filled cyst in a breast of a subject”; col. 3, lines 8-10, “to determine if an identified lesion is a fluid-filled cyst or a solid mass,” wherein determining a solid mass is a determination that the lesion is denser than a potential fluid-filled cyst), and output indicia (col. 5, lines 28-31, “results of this comparison are displayed on a video display 20 as shown in one form in FIG. 2. In an alternative embodiment…it is possible to display a quantitative ratio”).  Trahey further teaches to analyze a plurality of nodules (col. 9, lines 29-31, “the above-described apparatus and method may be used to analyze lesions in other parts of the body”).  The motivation would have been to use ultrasound that is a very valuable, safe, noninvasive and cost effective method of determining the nature of any lesions located during screening and to reduce the number of unnecessary biopsies (Trahey, col. 2, lines 12-22).
Regarding claim(s) 39, Lenox et al. (US 2016/0242733) teaches the first nodule that is denser as a targeted tissue (¶ 0040, “a cyst has a more even and spherical shape as it is usually a sac-like structure filled with liquid, gas, or semi-solid material. In contrast, a cancerous lesion or tumor has a less uniform shape and is usually harder and denser than a cyst since a tumor is formed of a mass of tissue. Although not all tumors are cancerous and not all cysts are benign, being able to detect and track the growth of tumors and cysts can improve diagnosis and potentially reduce unnecessary biopsies of benign lesions”).
Regarding claim(s) 15, Zhang et al. (US 2021/0118130) is not considered prior art but teaches to determine density information of the lung nodule based on the target region.

The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 15, Nishina (JP 2001/104315 cited on IDS 05/04/2021) teaches a system for obtaining a tissue biopsy from a body (ultrasonic guided puncture system apparatus, ¶ 0010, Figs. 1-12), the system comprising: 
a tube (guide tube, ¶ 0011, Figs. 1-2, #1) including a distal end with a first tissue penetrating feature (tip of the guide tube, ¶ 0017, Figs. 1-2 and 4: ¶ 0011, “guide tube #1 to be inserted into the body cavity”) and one or more lumens extending through the tube (¶ 0013, “guide tube #1 contains two lumens #2 and #3”); 
a shaft (ultrasonic probe, ¶ 0011, Fig. 1, #4, including flexible shaft #10 and sheath #12) movably positioned in a first lumen of the one or more lumens extending through the 
a transducer (ultrasonic vibrator/transducer, ¶ 0018 ¶ 0064, Fig. 5, #8) coupled to the shaft (¶ 0018, “ultrasonic vibrator #8 is connected to the tip of the flexible shaft #10”), the transducer being configured to generate a wave energy in response to a first signal, receive a reflected portion of the wave energy, and generate a second signal in response to the reflected portion of the wave energy (¶ 0004 ¶ 0018-0019).
Regarding claim(s) 15 and 25-26, Johnson et al. (US 2010/0047210) teaches a tube (injector cannula [e.g. a needle], ¶ 0032, Fig. 1, #12, comprising elongate shaft, ¶ 0032, Fig. 1, #16) including a distal end (tissue penetrating distal end, ¶ 0032, Fig. 1, #18) with a tissue penetrating feature (edge of tissue penetrating distal end #18 that has been sharpened) and one or more lumens extending through the tube (¶ 0032, “injector cannula #12 comprises an elongate shaft #16 having…at least two lumens extending longitudinally therethrough,” i.e. lumens, ¶ 0032, Fig. 1, #22 #24); and a shaft (shaft, (shaft, ¶ 0033, Figs. 1-2, #32) positioned in a first lumen of the one or more lumens (¶ 0033, “shaft #32…is advanceable through the anchoring member lumen #24”).
Regarding claim(s) 15 and 25, see Fig. 11 of Selmon et al. (US 6,157,852).
Regarding claim(s) 15 and 25, Park et al. (US 6,306,097) teaches that a wave energy impedance of the tube is similar to a wave energy impedance of the material surrounding the transducer coupled to the shaft (col. 4, lines 51-59, "Extended extrusion #202 is made of the same material as main shaft #102 ... The design of extended extrusion #202, by a proper choice of material and wall thickness, will not significantly impede ultrasound imaging").
Regarding claim(s) 22/32/34, Seward et al. (US 6,059,731) teaches that the transducer includes an array of forward-looking transducers and an array of side-looking transducers (Figs. 1-8).
Regarding claim(s) 22/32/34, 19/29/33, and 20/30, Hadjicostis (US 2009/0030312) teaches that the transducer includes an array of forward-looking transducers (ultrasound transducers array or array of piezoelectric elements, Figs. 2-3 and 6, #82, Figs. 4 and 7, #82a, Fig. 5, #82b: ¶ 0034, “image field of array #82 includes the central area [indicated by #C] that is orthogonal to the operative face of the array #82,” Fig. 10; ¶ 0072, “FIG. 4 depicts a one-dimensional array [1D] … a 1D array can acquire two-dimensional images of the area in front of the catheter tip”), wherein 
the array of forward-looking transducers is movable relative to the shaft (¶ 0038 ¶ 0072, “FIG. 4 depicts a one-dimensional array [1D]. Such an array may have 16-128 elements and may be configured for rotational motion,” Figs. 4 and 7), wherein 
the transducer includes at least one piezoelectric ultrasound transducer (¶ 0027 ¶ 0070 ¶ 0042 ¶ 0063, “array of piezoelectric elements #82”; ¶ 0067, “ultrasound piezoelectric imaging array #82”; ¶ 0069, “diced piezoelectric ceramic #82”).
Regarding claim(s) 24, Batten et al. (US 5,398,690) teaches that a processor of the one or more processors is configured to determine a condition of the targeted tissue based on the reflected portion of the wave energy (Batten, col. 11 lines 55-60, col. 12 lines 3-7, Abstract, “Computer analysis of the tissue sample may be performed…by ultrasonic density examination apparatus”).
Regarding claim(s) 24-25, Reeves et al. (US 2004/0252870) teaches one or more processors (computer/processor, ¶ 0193) configured to: identify a boundary of the body based on the second signal (¶ 0086 ¶ 0195, “delineation of the nodule boundary”) and identify a target tissue in the body based on the fourth signal (¶ 0080-0082 ¶ 0090 ¶ 0063, “computer techniques have recently been studied for the classification of nodules found in chest radiographs. Computation of density gradients as a measure of shape and surface irregularity has been used to distinguish benign from malignant nodules,” wherein ¶ 0192 ¶ 0096, “Scanning-medium used herein can 
Regarding claim(s) 24, Hashimshony (US 2006/0253107) teaches that a processor of the one or more processors is configured to determine a condition of the targeted tissue based on the reflected portion of the wave energy (¶ 0021, “For example, in a human body, at ultrasound frequencies of several MHz, for example, 1-10 MHz, the density variation between fat and muscle tissue will lead to about 3% reflection because of the difference in ultrasonic impedance between the two types of tissue. Similarly, at these frequencies, a breast tumor, being denser than fat, will lead to a reflection of about 1%. Thus, the ultrasound technique is useful in identifying cancerous tumors. A radiologist may use the ultrasound imaging to guide a surgical tool, such as a biopsy needle or an incision instrument”).  
Regarding claim(s) 25, Hashimshony (US 2006/0253107) teaches to identify a boundary of the body based on the second signal (interface with another tissue type #22: ¶ 0208, “the interface 22 with the second tissue type #16 should be detected”), identify a target tissue (cancerous or abnormal second tissue type #16 and/or clean margin #24) in the body based on the fourth signal, output indicia of the boundary of the body in response to the second signal, and output indicia of the target tissue in the body in response to the fourth signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793